HILL, Judge.
Five questions are raised by the appellant in his brief. All arose out of the findings of fact or the conclusions reached by the court from such findings.
Appellant contends the court erred in concluding that the plaintiff had abandoned the defendant; that such a conclusion is not supported by the findings of fact by the court or the evidence.
Abandonment within the meaning of the statute occurs when one spouse brings cohabitation to an end without justification, without consent, and without any intent of renewing such cohabitation. Panhorst v. Panhorst, 277 N.C. 664, 178 S.E. 2d 387 (1971).
The evidence indicates that the plaintiff had not entered the home of the defendant since 15 July 1976. Plaintiff contends that it is admitted by the defendant that he remained at the motel to assist in the operation of the institution; however, there is testimony that the plaintiff was able to travel extensively after the motel closed sometime after Labor Day, and he was also engaged in the sale of used cars and lightning rods. Plaintiff’s unwillingness to visit an acknowledged sick wife, even for brief periods, indicates that he intended to abandon her.
The next four exceptions challenge the findings of the court that the defendant is a dependent spouse; the plaintiff’s financial ability to pay; that the defendant did not have sufficient means to subsist during the prosecution of her counterclaim and the defense of her suit; and the granting of defendant’s motion for alimony pendente lite without requisite findings of fact.
*492The four points are interrelated and will be answered as a class. We believe there is sufficient evidence in the record and sufficient findings of fact to support the conclusions of the trial judge.
In making findings of fact under the provisions of G.S. 50-16.3, it is not necessary that the trial judge make detailed findings as to each allegation and evidentiary fact presented. It is necessary that he find the ultimate facts sufficient to establish that the dependent spouse is entitled to an award of alimony pendente lite under the provisions therein.
The trial court must make findings of fact to show three requirements:
(1) the existence of a marital relationship;
(2) the spouse is (a) actually or substantially dependent upon the other spouse for maintenance and support, or (b) is substantially in need of maintenance and support from the other spouse; and
(3) the supporting spouse is capable of making the required payments.
Hampton v. Hampton, 29 N.C. App. 342, 224 S.E. 2d 197 (1976).
The mere fact that a wife has property or means of her own does not prohibit an award of alimony pendente lite. Strother v. Strother, 29 N.C. App. 223, 223 S.E. 2d 838 (1976).
A dependent spouse is one who actually is substantially dependent upon the other spouse for his or her maintenance or support or one who is substantially in need of such maintenance and support. G.S. 50-16.1(3). The only income of the defendant is from the real estate rentals on property held by the entirety to which the plaintiff is entitled as a matter of law. The plaintiff, by consenting that the defendant could receive the rents and profits therefrom, acknowledged her dependency upon him. The expenses stated in Mrs. Robbins’ affidavit are in excess of her stated income. The fact that the plaintiff paid the taxes and insurance on all of the dwellings indicated that he was aware that the defendant did not have sufficient income.
*493Although the income for the plaintiff is not set out in detail, it is evident that the plaintiff owns considerable properties, is gainfully employed and travels extensively.
For the reasons set forth herein, we hold that the findings of fact are supported by the evidence, and the conclusions of law are supported by the findings of fact. The judgment of the trial court below is
Affirmed.
Judges VAUGHN and ERWIN concur.